DETAILED ACTION
1.	         This office Action is in response to Application No. 16216802 filed on 12/11/2018 Claims 1-11 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

3.	Claims 1-10 are rejected under 35 U.S.C 101 because the claimed invention is directed towards an abstract idea without significantly more.
	Step 1
	Independent claim 1 is directed to an apparatus, and falls into one of the four statutory categories.
	Step 2A, Prong 1
	Claim 1 recites the following abstract ideas:
	to identify configuration information and input image information to be processed by another target network processing engine and to use said configuration information and input image information to replicate the processing of the target network processing 
	compare at least one portion of information output by said target network processing engine with corresponding information generated by said one of said network processing engines to determine if at least one of said target network processing engine or said one of said network processing engines is operating correctly; (mental process directed to comparing of information generated by network processing engines)
	Step 2A, Prong 2
	Claim 1 recites the following additional elements:
	a plurality of network processing engines, each for processing one or more layers of a neural network according to a network configuration (this limitation is directed to the use of a plurality of network processing engines to process one or more layers of a neural network. This is directed to high level recitation of generic computer software and does not integrate the abstract idea into a practical application);
	a memory for at least temporarily storing network configuration information for said network processing engines, input image information for processing by one or more of said network processing engines, intermediate image information produced by said network processing engines and output information produced by said network processing engines (The memory for storing is directed to generic computer equipment and the input image information, intermediate image information and output information are directed to types of information the network processing engine is processing.  The additional elements amount to generally linking the use of a judicial exception to a particular 
	a system bus across which said plurality of network processing engines access said memory (The system bus is a generic computer component and does not integrate the abstract idea into practical application),
wherein at least one of said network processing engines is configured, when otherwise idle; (directed to the configuration of the network processing engine. The network processing engine is recited at a high-level of generality, as a generic network processing engine that is designed to process one or more layers of a neural network and does not integrate the abstract idea into a practical application)
Step 2B
	Claim 1 recites the following additional elements:
	a plurality of network processing engines, each for processing one or more layers of a neural network according to a network configuration (This limitation is directed to the use of a plurality of network processing engines to process one or more layers of a neural network. This is directed to high level recitation of generic computer software and does not amount to significantly more than judicial exception. See MPEP 2106.05(f));
	a memory for at least temporarily storing network configuration information for said network processing engines, input image information for processing by one or more of said network processing engines, intermediate image information produced by said network processing engines and output information produced by said network processing engines (The memory for storing is directed to generic computer equipment and the input image information, intermediate image information and output information are directed to 
	a system bus across which said plurality of network processing engines access said memory (The system bus is a generic computer component and does not amount to significantly more than judicial exception. See MPEP 2106.05(f)),
wherein at least one of said network processing engines is configured, when otherwise idle; (directed to the configuration of the network processing engine. The network processing engine is recited at a high-level of generality, as a generic network processing engine that is designed to process one or more layers of a neural network and does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

Dependent claim 2 is directed to an apparatus, and falls into one of the four statutory categories.  
Claim 2 recites the following abstract ideas:
identify said configuration information and input image information to be processed by another target network processing engine (Mental process to identify and determine which information for another processing engine to process).
	Claim 2 recites the following additional limitations:
each network processing engine comprises a cluster of more than one individual network processing engine, each cluster comprising a common controller (This is directed 
	Claim 2 recites the following additional limitations:
each network processing engine comprises a cluster of more than one individual network processing engine, each cluster comprising a common controller (This is directed to generic computer components to perform the identifying and does not amount to significantly more than the judicial exception, see MPEP 2106.05(f)).

Dependent claim 3 is directed to an apparatus, and falls into one of the four statutory categories.
Claim 3 recite the following abstract ideas:
compare said at least one portion of information output (Mental process to compare information output).
	Claim 3 recites the following additional elements:
said common controller for said one of said network processing engines (This is directed to generic computer components to perform the comparing and does not integrate the judicial exception into a practical application).
	Claim 3 recites the following additional elements:
said common controller for said one of said network processing engines (This is directed to generic computer components to perform the comparing and does not amount to significantly more than the judicial exception, see MPEP 2106.05(f)).

Dependent claim 4, is directed to an apparatus, and falls into one of the four statutory categories.
	Claim 4 recites the following abstract ideas:
	designate a given network processing engine as said one of said network processing engines (mental process directed to choosing a network processing engine)
	Claim 4 recites the following additional elements:
A host controller configured (This is directed to a high level of generality as a generic controller to assign a processing engine and does not integrate the judicial exception into a practical application).
	Claim 4 recites the following additional elements:
A host controller configured (This is directed to a high level of generality as a generic controller to assign a processing engine and does not amount to significantly more than the judicial exception, see MPEP 2106.05(f))

Dependent claim 5, is directed to an apparatus, and falls into one of the four statutory categories.
	Claim 5 recites the following abstract ideas:
	to compare said at least one portion of information output (mental process directed to comparing network processing engines)
	Claim 5 recites the following additional elements:
	A host controller configured (This is directed to a high level of generality as a generic controller to assign a processing engine and does not integrate the judicial exception into a practical application).

	A host controller configured (This is directed to a high level of generality as a generic controller to assign a processing engine and does not amount to significantly more than the judicial exception, see MPEP 2106.05(f))

Dependent claim 6 is directed to an apparatus, and falls into one of the four statutory categories.
	Claim 6 recites the following abstract ideas:
	 identify configuration information and input image information to be processed by another target network processing engine; (mental process directed to identification of information of the network processing engine)
	Claim 6 recites the following additional elements:
	wherein said one of said network processing engines is configured, either: in said memory or as said information is passed across the system bus (This is directed to high level recitation of generic computer software configuration and does not integrate the judicial exception into a practical application.)
	Claim 6 recites the following additional elements:
	wherein said one of said network processing engines is configured, either: in said memory or as said information is passed across the system bus (This is directed to high level recitation of generic computer software configuration and does not amount to significantly more than the judicial exception, see MPEP 2106.05(f)))

Dependent claim 7 is directed to an apparatus, and falls into one of the four statutory categories.
	Claim 7 do not recite any additional abstract ideas.
	Claim 7 recites the following additional elements:
 	 wherein said information output comprises any one or more of: intermediate image information produced by said network processing engines; output information produced by said network processing engines; and information derived from intermediate image information or output information (The input image information, intermediate image information and output information are directed to types of information the network processing engine is processing.  The various image information amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  This limitation does not integrate the judicial exception into a practical application).
	Claim 7 recites the following additional elements:
 	 wherein said information output comprises any one or more of: intermediate image information produced by said network processing engines; output information produced by said network processing engines; and information derived from intermediate image information or output information (The input image information, intermediate image information and output information are directed to types of information the network processing engine is processing.  The various image information amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  This limitation does not amount to significantly more than the judicial exception, see MPEP 2106.05 (h)).

Dependent claim 8 is directed to an apparatus, and falls into one of the four statutory categories.
	Claim 8 do not recite any additional abstract ideas.
	Claim 8 recites the following additional elements:
	wherein said output information comprises any combination of output classifications, output images or output maps (The output information are directed to types of information the network processing engine is processing.  The various image information amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  This limitation does not integrate the judicial exception into a practical application).
	Claim 8 recites the following additional elements:
	wherein said output information comprises any combination of output classifications, output images or output maps (The output information are directed to types of information the network processing engine is processing.  The various image information amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  This limitation does not amount to significantly more than the judicial exception, see MPEP 2106.05 (h)).

Dependent claim 9 is directed to an apparatus, and falls into one of the four statutory categories.
	Claim 9 do not recite any additional abstract ideas.
	Claim 9 recites the following additional elements:

	Claim 9 recites the following additional elements:
	wherein said input image information comprises any combination of visible image information; infra-red image information; thermal image information; or image maps derived from image acquisition device images (These limitations further describe the input data that is used in the neural network engine and amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  This limitation does not amount to significantly more than the judicial exception, see MPEP 2106.05 (h))

Dependent claim 10 is directed to an apparatus, and falls into one of the four statutory categories.
	Claim 10 do not recite any additional abstract ideas.
	Claim 10 recites the following additional elements:
	wherein said network processing engines are configured to access information through a separate common shared memory (These limitations further describe reading data from memory, and does not integrate the abstract idea into a practical application. 	Claim 10 recites the following additional elements:


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 11 is rejected under 35 U.S.C 102(a)(1) as being anticipated by Kusumi (EP3217352, EPO foreign patent publication date, 09/13/2017)

	Regarding claim 11, Kusumi teaches a vehicle comprising a communication network (When receiving captured view images around the vehicle 1 transmitted from the in-vehicle cameras 10F and 10G [0015])
	and a plurality of image capture devices arranged (FIG. 1, the vehicle 1 is equipped with an in-vehicle camera 10F arranged at a front side of the vehicle 1, an in-vehicle camera 10R arranged at a rear side of the vehicle 1 [0015])
	 to acquire images from the vehicle environment (Fig. 12, shows the images the camera captures)
(the image display device 100 writes, i.e. stores the captured bird's eye view images into the memory device (step S105) [0064])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Franca-Neto (US20190244106 filed on 05/16/2018) in view of Yoo et al (US20200125953 filed on 10/23/2018) and further in view of Brauer (US20180075594)

	Regarding claim 1, Franca-Neto teaches multi-processor neural network processing apparatus comprising: a plurality of network processing engines, each for processing one or more layers of a neural network according to a network configuration; (The systolic neural network engine 300 includes a number of arrangements of DPUs (Data Processing U, nits) for performing the computations of various layers of the neural network [0203], fig. 3; the device comprising: … a plurality of processing units that perform computations according to particular nodes of the neural network; wherein the plurality of processing nodes are configured to perform computations for forward propagation of the input values through layers of the neural network to generate predicted output values by at least, for particular processing units of the plurality of processing units [0064])
	a memory for at least temporarily storing network configuration information for said network processing engines (a memory configured to store input values and corresponding expected output values; at least one additional memory configured to store weights corresponding to connections between nodes of the neural network [0064])
	input image information for processing by one or more of said network processing engines, (Pixel values of an image can be used as inputs to begin a forward pass through the systolic network [0226])
	intermediate image information produced by said network processing engines (The neural network 10 includes an input layer 11A, two intermediate (“hidden”) layers 11B, 11C [0190], Fig. 3)
	and output information produced by said network processing engines; (and an output layer 11D, with each layer including a number of nodes 15 [0190], Fig. 3)
	a system bus across which said plurality of network processing engines access said memory, (A systolic neural network engine may be programmed such that all weights for use in processing are programmable from a bus into the DPUs [0249];  The weights of the neural network are programmable from an Advanced High-performance Bus, for example an AHB-Lite bus, into every DPU [0201]; DPUs at the border of the systolic array matrix are wired to access memory, and data retrieved from (or sent to) the memory is passed in systolic pulses to (or from) other DPUs [0195])
	wherein at least one of said network processing engines is configured, when otherwise idle, to identify configuration information and input image information to be processed by another target network processing engine (a DPU tells DPUs of the next layer that it has all the data and checks whether the DPUs of the next layer would like to receive it. If the response is yes, then the DPU starts to systolically transfer its data [0219])
	Franca-Neto does not explicitly teach to use said configuration information and input image information to replicate the processing of the target network processing engine,
	Yoo teaches to use said configuration information and input image information to replicate the processing of the target network processing engine (At 504, the group of neural processing units 502 in the layer of the neural network may be replicated/copied to form a superset 506 of neural processing units [0056], Fig. 5)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Franca-Neto to incorporate the teachings of Yoo for the benefit of parallel processing of the dropout procedure at each layer of the neural network (Yoo, [0063])
	Franca-Neto does not explicitly teach said apparatus being configured to compare at least one portion of information output by said target network processing engine with corresponding information generated by said one of said network processing engines to determine if at least one of said target network processing engine or said one of said network processing engines is operating correctly
(The method 100 may comprise identifying 101, using a processor, a primary scanning mode. As used herein, a processor may be a single processing unit or a plurality of processing units networked together [0034]; Each CNN may be trained 113 for each pair of primary scanning mode and one secondary scanning mode and/or primary scanning mode with many secondary scanning modes [0045]; An ideal secondary scanning mode may be determined 115 by comparing the outputs of each CNN [0061])
 	to determine if at least one of said target network processing engine or said one of said network processing engines is operating correctly (For example, an ideal secondary scanning mode may be associated with the CNN having the highest signal-to-noise ratio in its output [0061])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Modified Franca-Neto to incorporate the teachings of Brauer for the benefit of significantly improving the speed of training the convolution neural network (Brauer, [0059])

	Regarding claim 4, Modified Franca-Neto teaches an apparatus as claimed in claim 1, Franca-Neto teaches further comprising a host controller configured to designate a given network processing engine as said one of said network processing engines (a controller configured to assign the first and second processing units to perform computations of particular nodes of the at least first, second, and third layers of the neural network; [0091])

	Regarding claim 5, Modified Franca-Neto teaches an apparatus as claimed in claim 1, Franca-Neto teaches further comprising a host controller configured (a controller configured to assign the first and second processing units to perform computations of particular nodes of the at least first, second, and third layers of the neural network; [0091])
	Brauer teaches to compare said at least one portion of information output (An ideal secondary scanning mode may be determined 115 by comparing the outputs of each CNN [0061])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Modified Franca-Neto to incorporate the teachings of Brauer for the benefit of significantly improving the speed of training the convolution neural network (Brauer, [0059])

	Regarding claim 6, Modified Franca-Neto teaches an apparatus as claimed in claim 1, Franca-Neto teaches wherein said one of said network processing engines is configured to identify configuration information and input image information to be processed by another target network processing engine (a DPU tells DPUs of the next layer that it has all the data and checks whether the DPUs of the next layer would like to receive it. If the response is yes, then the DPU starts to systolically transfer its data [0219])
(The weights of the neural network are programmable from an Advanced High-performance Bus, for example an AHB-Lite bus, into every DPU [0201])

	Regarding claim 7, Modified Franca-Neto teaches an apparatus as claimed in claim 1, Franca-Neto teaches wherein said information output comprises any one or more of: intermediate image information produced by said network processing engines; output information produced by said network processing engines; and information derived from intermediate image information or output information (Pixel values of an image can be used as inputs to begin a forward pass through the systolic network [0226]; in a convolutional neural network used for analyzing an image, different filters can be applied to input values in order to identify different types of features in the image, …., the values output from multiple DPUs of a previous layer may be needed to perform a given convolution. For this reason, received data may be beneficially fed back into the convolutional engine for further convolutional processing [0260])

	Regarding claim 10, Modified Franca-Neto teaches an apparatus according to claim 1, Franca-Neto teaches wherein said network processing engines are configured to access information through a separate common shared memory (the hardware used in both convolutions 130 and 132 can be shared. In addition, as compared to conventional neural network processing where data is typically accessed from shared memory at each cycle when propagated among nodes [0213])

6.	Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Franca-Neto (US20190244106 filed on 05/16/2018) in view of Yoo et al (US20200125953 filed 
on 10/23/2018) in view of Brauer (US20180075594) and further in view of Werner et al (US20170097884)

	Regarding claim 2, Modified Franca-Neto teaches an apparatus as claimed in claim 1, Franca-Neto teaches wherein each network processing engine (the device comprising: … a plurality of processing units that perform computations according to particular nodes of the neural network; [0064]) comprises
	Modified Franca-Neto does not explicitly teach a cluster of more than one individual network processing engine, each cluster comprising a common controller, said common controller being configured to identify said configuration information and input image information to be processed by another target network processing engine
	Werner teaches a cluster of more than one individual network processing engine, each cluster comprising a common controller, (apparatus for pipelined convolutional operations in processing clusters [0013]; The processing units 116 can comprise a plurality of processing clusters, where each cluster includes one or more arithmetic logic units (ALUs), associated control circuitry, and local memory for the cluster [0016])
	said common controller being configured to identify said configuration information and input image information to be processed by another target network processing engine (the controller circuitry 112 of the peripheral apparatus 110 can determine what operations to distribute to the different processing units 116 based on the expected workload / availability of a processing unit cluster, …. The processing clusters 191-19 n can receive portions of image data [0024], Fig.1A)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Modified Franca-Neto to incorporate the teachings of Werner for the benefit of characterizing convolution operations as matrix operations can increase the memory allocation and processing efficiencies of a system (Werner, [0021])

	Regarding claim 3, Modified Franca-Neto teaches the apparatus of claim 2, Werner teaches wherein said common controller for said one of said network processing engines is configured (the controller circuitry 112 of the peripheral apparatus 110 can determine what operations to distribute to the different processing units 116 [0024])
	Brauer teaches to compare said at least one portion of information output (An ideal secondary scanning mode may be determined 115 by comparing the outputs of each CNN [0061])
	The same motivation to combine as dependent claim 2 applies here.
	
7.	Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Franca-Neto (US20190244106 filed on 05/16/2018) in view of Yoo et al (US20200125953 filed on 10/23/2018) in view of Brauer (US20180075594) and further in view of Wshah et al
(US20170140253)

	Regarding claim 8, Modified Franca-Neto teaches an apparatus according to claim 7, Modified Franca-Neto does not explicitly teach wherein said output information comprises any combination of output classifications, output images or output maps
	Wshah teaches wherein said output information comprises any combination of output classifications, output images or output maps.( The image classification system can comprise a computer programmed to perform classification of an input image from a target domain by operations including: processing the input image using a CNN having a plurality of network layers and trained on a source domain training set; and processing outputs of at least a fraction of the plurality of network layers of the CNN using a features fusion network trained on a target domain training set to generate a classification of the input image [0048])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Modified Franca-Neto to incorporate the teachings of Wshah for the benefit of using a CNN fusion architecture which is useful for domain adaptation in classifying passenger/no-passenger images (Wshah, [0054])
	
	Regarding claim 9, Modified Franca-Neto teaches an apparatus according to claim 1, Modified Franca-Neto does not explicitly teach wherein said input image information comprises any combination of visible image information; infra-red image information; thermal image information; or image maps derived from image acquisition device images
(The image acquisition system 10 is typically connected to a computer 16 designed to store the captured images 17 in a network [0040])
	The same motivation to combine as dependent claim 8 applies here.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/M.G./Examiner, Art Unit 2121                                    



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121